UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (MARK ONE) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 27, 2012 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number001-32207 Sigma Designs, Inc. (Exact name of registrant as specified in its charter) California 94-2848099 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1778 McCarthy Boulevard, Milpitas, California 95035 (Address of principal executive offices including Zip Code) (408) 262-9003 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yes R No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filerR Non-accelerated filero Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo R As of November 30, 2012, the Company had 33,459,341shares of Common Stock outstanding. 1 SIGMA DESIGNS, INC. TABLE OF CONTENTS Page No. PART I. FINANCIAL INFORMATION Item 1. Unaudited Condensed Consolidated Financial Statements: Unaudited Condensed Consolidated Balance Sheets as of October 27, 2012 andJanuary 28, 2012 3 Unaudited Condensed Consolidated Statements of Operations for the three and nine months ended October 27, 2012 andOctober 29, 2011 4 Unaudited Condensed Consolidated Statements of Comprehensive Loss for the three and nine months ended October 27, 2012 andOctober 29, 2011 4 Unaudited Condensed Consolidated Statements of Cash Flows for the nine months ended October 27, 2012 andOctober 29, 2011 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 38 Item 4. Controls and Procedures 38 PART II. OTHER INFORMATION Item 1. Legal Proceedings 40 Item 1A. Risk Factors 40 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 52 Item 3. Defaults Upon Senior Securities 52 Item 4. Mine Safety Disclosures 52 Item 5. Other Information 52 Item 6. Exhibits 53 Signatures 54 Exhibit index 55 2 PART I.FINANCIAL INFORMATION ITEM1.UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SIGMA DESIGNS, INC. UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) October 27, January 28, ASSETS Current assets Cash and cash equivalents $ $ Short-term marketable securities Restricted cash Accounts receivable, net Inventories Deferred tax assets Prepaid expenses and other current assets Total current assets Long-term marketable securities Software, equipment and leasehold improvements, net Intangible assets, net Deferred tax assets, net of current portion Notes receivable, net of current portion Long-term investments Other non-current assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Accounts payable $ $ Accrued liabilities Total current liabilities Other long-term liabilities Long-term deferred tax liabilities Total liabilities Commitments and contingencies (Note 11) Shareholders' equity Preferred stock - - Common stock and additional paid-in capital Treasury stock ) ) Accumulated other comprehensive income Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See the accompanying Notes to Unaudited Condensed Consolidated Financial Statements 3 SIGMA DESIGNS, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) Three months ended Nine months ended October 27, 2012 October 29, 2011 October 27, 2012 October 29, 2011 Net revenue $ Cost of revenue Gross profit Operating expenses Research and development Sales and marketing General and administrative Restructuring - - Goodwill impairment - - Intangible assets impairment - - Gain on acquisition - - ) - Total operating expenses Loss from operations ) Interest and other income, net Loss before provision for (benefit from) income taxes ) Provision for (benefit from) income taxes ) ) Net loss $ ) $ ) $ ) $ ) Net loss per common share: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Shares used in computing net loss per share: Basic Diluted SIGMA DESIGNS, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (In thousands) Three months ended Nine months ended October 27, 2012 October 29, 2011 October 27, 2012 October 29, 2011 Net loss $ ) $ ) $ ) $ ) Other comprehensive income (loss): Foreign currency translation gain (loss) Unrealized gain (loss) on marketable securities, net of tax ) Other comprehensive income (loss) ) ) Comprehensive loss $ ) $ ) $ ) $ ) See the accompanying Notes to Unaudited Condensed Consolidated Financial Statements 4 SIGMA DESIGNS, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Nine months ended October 27, 2012 October 29, 2011 Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock-based compensation Provision for excess and obsolete inventory Provision for sales discounts and (recovery) of doubtful accounts ) Deferred income taxes ) Loss on disposal of equipment 77 Accretion of contributed leasehold improvements ) ) Impairment of goodwill and acquired intangible assets - Gain on acquisition ) - Changes in operating assets and liabilities: Accounts receivable ) Inventory Prepaid expenses and other current assets ) ) Other non-current assets ) Accounts payable ) Accrued liabilities ) Other long-term liabilities ) ) Net cash used in operating activities $ ) $ ) Cash flows from investing activities Restricted cash - ) Purchase of marketable securities ) ) Sales and maturities of marketable securities Purchases of software, equipment and leasehold improvements ) ) Net cash paid in connection with acquisitions ) ) Purchase of long-term investments - ) Net cash provided by (used in) investing activities $ $ ) Cash flows from financing activities Net proceeds from exercise of employee stock options and stock purchase rights Excess tax benefit from share-based compensation ) Net cash provided by financing activities $ $ Effect of foreign exchange rate changes on cash and cash equivalents 41 91 Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period $ $ Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information Cash paid for income taxes $ $ See the accompanying Notes to Unaudited Condensed Consolidated Financial Statements 5 SIGMA DESIGNS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. Organization and summary of significant accounting policies Organization and nature of operations:Sigma Designs,Inc. (referred to collectively in these consolidated financial statements as “Sigma,” “we,” “our”, “the Company” and “us”) is a leader in connected media platforms.We specialize in digital television, or DTV, media processors and chipset solutions that serve as the foundation for some of the world’s leading internet protocol television, or IPTV, set-top-boxes, connected media players, residential gateways and home control systems.We sell our products to manufacturers, designers and, to a lesser extent, to distributors who, in turn, sell to manufacturers. Basis of presentation:The consolidated financial statements include Sigma Designs, Inc. and its wholly-owned subsidiaries.All intercompany balances and transactions are eliminated upon consolidation. The unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America, or US GAAP, for interim financial information and the rules and regulations of the Securities and Exchange Commission, or SEC. They do not include all disclosures required by USGAAP for complete financial statements.However, we believe that the disclosures are adequate and fairly present the information.The information included in this Quarterly Report on Form 10-Q should be read in conjunction with our audited consolidated financial statements and notes thereto for the year ended January 28, 2012 included in our Annual Report on Form 10-K. The condensed consolidated financial statements included herein are unaudited; however, they contain all normal recurring accruals and adjustments that, in our opinion, are necessary to present fairly our consolidated financial position at October 27, 2012 and January 28, 2012, the consolidated results of our operations for the three and nine months ended October 27, 2012 and October 29, 2011, and the consolidated cash flows for the nine months ended October 27, 2012 and October 29, 2011.The results of operations for the three and nine months ended October 27, 2012 are not necessarily indicative of the results to be expected for future quarters or the year. Accounting period:Each of our fiscal quarters presented herein includes 13 weeks and ends on the last Saturday of the period.The third quarter of fiscal 2013 ended on October 27, 2012. The third quarter of fiscal 2012 ended on October 29, 2011. Reclassifications:Certain prior fiscal year balances have been reclassified to conform to the current fiscal year presentation.In the first quarter of fiscal 2013, we concluded that it was appropriate to reclassify our purchased intellectual property, or IP, that is incorporated into our products, from software, equipment and leasehold improvements to intangible assets.The reclassification has no effect on previously reported Condensed Consolidated Statements of Operations for any period and does not affect previously reported cash flows from operations or from financing activities in the Condensed Consolidated Statements of Cash Flows.For comparability purposes, the corresponding gross assets and accumulated amortization of $22.2 million and $5.9 million, respectively, have been reclassified as of January 28, 2012.Such reclassifications had no effect on previously reported results of operations or retained earnings. Restructuring charges:On October 31, 2012, we announced a restructuring plan, which we are in the early stages of implementing.Our restructuring plan includes targeted reductions in labor costs through headcount reduction and other related actions and targeted reductions in other operating expenses such as consulting, travel and subletting excess office space.We also plan to migrate to lower cost manufacturing components and processes.We expect to execute the restructuring plan in several phases and already completed the initial phase, which consisted of headcount reduction in our North American operations and the implementation of expense management measures across worldwide operations.For the three months ended October 27, 2012, we recognized a charge of $0.8 million in connection with our restructuring activities.We anticipate we will incur additional restructuring charges in future periods as we continue to implement our plan. Software, equipment and leasehold improvements:Software, equipment and leasehold improvements are stated at cost.Depreciation and amortization for software, equipment and leasehold improvements is computed using the straight-line method based on the useful lives of the assets (one to five years) or the remaining lease term if shorter.Any allowance for leasehold improvements received from the landlord for improvements to our facilities is amortized using the straight-line method over the lesser of the remaining lease term or the useful life of the leasehold improvements.Repairs and maintenance costs are expensed as incurred. Long-lived assets: The amounts and useful lives assigned to finite lived intangible assets acquired, other than goodwill, impact the amount and timing of future amortization.Long-lived assets include intellectual property that we purchase for incorporation into our product designs.We begin amortizing such intellectual property at the time that we begin shipment of the associated products into which it is incorporated.We amortize the intellectual property over the estimated useful life of the associated products, which is generally two to three years.We assess the carrying value of long-lived assets, including purchased intangible assets, whenever events or changes in circumstances, such as a change in technology, indicate that the carrying value of these assets may not be recoverable.An impairment loss would be recognized when the sum of the undiscounted future net cash flows expected to result from the use of the asset and its eventual disposal is less than its carrying amount. Use of estimates:The preparation of the consolidated financial statements in conformity with US GAAP requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosures of contingent liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period.We base our estimates on historical experience and various other assumptions that we believe to be reasonable under the circumstances.Actual results could differ from those estimates, and such differences may be material to the consolidated financial statements. 6 Revenue recognition: We derive our revenue primarily from product sales.Our products, which we refer to as chipsets, consist of highly integrated semiconductors and embedded software that enables real-time processing of digital video and audio content, which we refer to as real-time software.We do not deliver software as a separate product in connection with product sales.We recognize revenue for product sales when persuasive evidence of an arrangement exists, delivery has occurred, the fee is fixed or determinable and collectability is reasonably assured.In addition, the Company derives licensing revenue from its home control and energy managementmarket which is recognized ratably over the license term. Inventories:Inventories are stated at the lower of standard cost, which approximates actual cost on a first-in, first-out basis, or market value.We evaluate our ending inventories for excess quantities and obsolescence on a quarterly basis.This evaluation includes analysis of historical and estimated future unit sales by product as well as product purchase commitments that are not cancelable.We develop our demand forecasts based, in part, on discussions with our customers about their forecasted supply needs.However, our customers usually only provide us with firm purchase commitments for the current period and not our entire forecasted period.Additionally, our sales and marketing personnel provide estimates of future sales to prospective customers based on actual and expected design wins.A provision is recorded for inventories in excess of estimated future demand.In addition, we write off inventories that are obsolete.Obsolescence is determined from several factors, including competitiveness of product offerings, market conditions and product life cycles.Provisions for excess and obsolete inventory are charged to cost of revenue.At the time of the loss recognition, a new, lower-cost basis for that inventory is established and subsequent changes in facts and circumstances do not result in the restoration or increase in that newly established cost basis.If this lower-cost inventory is subsequently sold, we will realize higher gross margins for those products. Inventory write-downs inherently involve assumptions and judgments as to amount of future sales andselling prices.Although we believe that the assumptions we use in estimating inventory write-downs are reasonable, significant future changes in these assumptions could produce a significantly different result. There can be no assurances that future events and changing market conditions will not result in significant inventory write-downs. Income taxes:Income taxes are accounted for under an asset and liability approach.Deferred income taxes reflect the net tax effects of any temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amounts reported for income tax purposes, and any operating losses and tax credit carry forwards. Deferred tax liabilities are recognized for future taxable amounts and deferred tax assets are recognized for future deductions, net of any valuation allowance, to reduce deferred tax assets to amounts that are considered more likely than not to be realized. The impact of an uncertain income tax position on an income tax return must be recognized as the largest amount that is more-likely-than-not to be sustained upon audit by the relevant taxing authority. An uncertain income tax position will not be recognized if it has less than a 50% likelihood of being sustained. In the current quarter, the Company concluded it is necessary to establish a valuation allowance for certain deferred tax assets (DTA) related to Federal taxes in the United States. Due to the history of losses in the United States, it was determined that it is more likely than not that the DTAs will expire before they are fully utilized.Accordingly, the Company has established a valuation allowance in the amount of $17.9 million.Because Sigma has just begun its corporate restructuring plan and as such has not yet seen the improved financial performance, the Company will continue to assess the need for a valuation allowance periodically based on available evidence and management’s judgment. Recent accounting pronouncements:In July 2012, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update No. 2012-02, Intangibles-Goodwill and Other (Topic 350) – Testing Indefinite-Lived Intangibles Assets for Impairment (“ASU 2012-02”), to simplify how entities both public and nonpublic, test indefinite-lived intangible assets for impairment.ASU 2012-02 is effective for annual and interim impairment tests performed for fiscal years beginning after September 15, 2012.Early adoption is permitted.The Company early adopted this standard in the third quarter of fiscal 2013, and it had no material impact on its Consolidated Financial Statements. 7 2. Cash, cash equivalents and marketable securities Cash, cash equivalents and marketable securities consist of the following (in thousands): As of October 27, 2012 As of January 28, 2012 Book Value Net Unrealized Gains (Losses) Fair Value Book Value Net Unrealized Gains (Losses) Fair Value Corporate bonds $ Money market funds - - Corporate commercial paper - US agency discount notes - (4
